Memorandum Decision
PEARCE, Justice:
T1 Federal Pacific Credit Company, LLC appeals from the district court's order quashing its writ of garnishment on the Unclaimed Property Division2 This case is indistinguishable from its companion case, Asset Acceptance LLC v. Utah State Treasurer, 2016 UT App 25, 367 P.3d 1019, with which it was argued and which we also issue today. For all of the reasons set forth in Asset Acceptance, we affirm the district court's order.

. On appeal, the Unclaimed Property Division, which acts under the direction of the Utah State Treasurer, refers to the relevant party as the Unclaimed Property Administrator.